Granting that the shipment was betwixt the States, the mixed issue made is this: does the requirement of the statute that the car of fertilizers should not be halted in this State except for "good and sufficient cause," constitute a burden upon or hindrance of the carriage of the fertilizers?
The testimony does not prove it as a fact; and no just inference shows it as the law.
In my judgment the statute is a valid exercise of the State's power now; and the result below was right and ought to be affirmed.
MR. JUSTICE WOODS did not sit in this case.